Case 1:19-cv-03070-JPH-DML Document 11 Filed 07/29/19 Page 1 of 2 PageID #: 104



                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

METRO FIBERNET, LLC,                         )
                                             )
                         Plaintiff,          )
                                             )
                    v.                       )   No. 1:19-cv-03070-JPH-DML
                                             )
AT&T, INC.,                                  )
CLEAR HOME, INC.,                            )
CHAD LABONTE,                                )
RYAN MARGERISON,                             )
                                             )
                         Defendants.         )



                                       ORDER

       This matter is before the Court on Metro Fibernet, LLC’s Motion for

 Temporary Restraining Order and Motion for Preliminary Injunction. Dkt 5.

 Magistrate Judge Debra McVicker Lynch will schedule a telephonic conference

 with counsel to discuss a briefing schedule, whether a preliminary injunction

 hearing is necessary, when such hearing should be held, the estimated time

 required for such hearing, and other issues related to the Court’s resolution of

 Metro Fibernet’s Motion, dkt. 5.

 SO ORDERED.
 Date: 7/29/2019




 Distribution:

 Jonathan A. Bont
 PAGANELLI LAW GROUP
 jon@paganelligroup.com
                                         1
Case 1:19-cv-03070-JPH-DML Document 11 Filed 07/29/19 Page 2 of 2 PageID #: 105




 Ian P. Goodman
 PAGANELLI LAW GROUP
 ian@paganelligroup.com

 Mackenzie Elizabeth Skalski
 PAGANELLI LAW GROUP
 Mackenzie@paganelligroup.com




                                      2
